Motion by plaintiff, insofar as it seeks leave to appeal as against defendants David J. Noonan and Steven Pickering, dismissed upon the ground that as to those defendants the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Cross motion for leave to appeal, *1063insofar as made by defendants Village of Elmira Heights and A. Rick Churches, Village of Elmira Heights Chief of Police, dismissed upon the ground that they are not parties aggrieved (see CPLR 5511); cross motion for leave to appeal, insofar as made by defendants David J. Noonan and Steven Pickering, dismissed upon the ground that as to these defendants, the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.